DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 has been considered by the examiner. 
Examiner’s Note
As requested, the citation in the PTO-892 for Yamazaki et al (JP2000204450A) has been corrected to show the correct publication date.

Election/Restriction
Applicant’s affirmation of election without traverse of Group I claims 1 and 2 in the reply filed on 3/29/2021 is acknowledged.

Status of Claims
Applicant's arguments and amendments filed on 3/29/2021 have been acknowledged and entered.
Claims 1-10 are pending.  
Claims 3-8 and 10 have been withdrawn.
Claims 1 and 3 have been amended.
New claims 9 and 10 have been added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al (JP2001123229A).
Regarding claims 1-2 and 9, Toda discloses a grain-oriented electrical steel sheet (comprising a steel substrate) with a forsterite coating [0018], the steel sheet having a Cr content of 0.08 – 0.5 wt.% and a comprising a thickness (t) from the surface of the sheet (Cr-depleted layer) with a Cr concentration; the ratio of Cr concentration in thickness (t) to the Cr concentration in the center of the plate (sheet) of 0.9 or less [0020].  
Toda does not teach the exact ranges of Cr concentration of 0.01 to 0.25 mass% or less as in claim 1; 0.02 mass% or more and 0.20 mass% or less as in claim 2; or 0.15 mass% or more and 0.25 mass% or less as in claim 9 in the steel substrate or the Cr-depleted layer having a Cr concentration that is 0.70 times to 0.90 times a Cr concentration of the steel substrate.  
However, the Cr concentration of the steel plate (sheet) and the concentration ratio of Cr in the surface thickness (t) of Toda overlap the instant claimed ranges.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Cr concentration of Toda of 0.08 – 0.5 wt.% Cr overlapping the instant claimed ranges of 0.01 to 0.25 mass% or less as in claim 1; 0.02 mass% or more and 0.20 mass% or less as in claim 2; or 0.15 mass% or more and 0.25 mass% or less as in claim 9 and a ratio of Cr concentration in thickness (t) to the Cr concentration in the center of the plate (sheet) of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784